Citation Nr: 1435968	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  12-11 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an apportionment of the Veteran's nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to October 1972.  The appellant is the Veteran's former spouse who is claiming apportionment on behalf of two minor children.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision of the VA Pension Management Center in Milwaukee, Wisconsin.  Due to the location of the appellant's residence, jurisdiction of the appeal is with the Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her April 2012 substantive appeal, the appellant requested a videoconference hearing before a Veterans Law Judge (VLJ).  A hearing was scheduled for March 2014; however, the appellant requested that her hearing be rescheduled as her representative was unavailable the day of the hearing.  Therefore, a remand is necessary to afford the appellant a rescheduled hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing before a VLJ.  The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws her hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



